PER CuRiam:
All that appears in this case is the record proper, the Judge’s charge and the defendant’s assignments of error, all of which are addressed to portions of the charge. The case on appeal contains none of the evidence offered in the trial below.
In the case of S. v. Ray, 232 N.C. 496, 61 S.E. 2d 254, Stacy, C. J., speaking for the Court, said: “Even if some of the instructions, standing alone, should be regarded as erroneous, they could not be declared prejudicial or hurtful, unless inherently and patently so, in the absence of the evidence upon which they were based or to which they speak. 24 C.J.S., Criminal Law, § 1857, page 733; Pickett v. Pickett, 14 N.C. 6; State v. Wilson, 121 N.C. 650, 28 S.E. 416.”
An examination of the assignments of error challenging the correctness of certain portions of the charge in the trial below, reveals no error and they are, therefore, without merit.
The verdict and judgment will be upheld.
No error.